DeadeRICK, C. J.,
upon petition to re-hear, said:
We are asked to modify the opinion pronounced in this case at a former day of this term.
*413' It is argued that the grantor of the power to the infant, who is also her father, must be presumed to know whether he. intended it to be exercised during infancy of the donee, and that his urging her to execute the power shows that it was his intention that the power should or might be exercised during the infancy of the donee.
We do not think so. It is evidence that the father desired his daughter to execute the power at the time he prevailed upon her to do so, but’ it does not prove that such was the intention at the time of its creation. On the contrary, as stated or intimated in the former opinion, the instrument itself which created the power, manifests a different intention, in that the exercise of the power required judgment as to the value of property, discretion to determine if it were judicious to sell and re-invest, and in what other property. And it is very clear that an intelligent father could not have supposed that his infant daughter, less than ten years old, was capable of determining these questions.
The opinion heretofore announced will be. adhered to in the particular above indicated.
But the decree may provide that Clark may be vested with any title to the Arkansas laud which may have been vested in complainant, in payment of her Memphis property, if any such title had been vested in her.